





--------------------------------------------------------------------------------











Exhibit 10.55


Date:    November 6, 2013


To:    John McEnroe


From:    Carl Casale


Subject:    Succession Planning Incentive




You are a valuable contributor to CHS, and Country Operations has grown
considerably under your leadership. I appreciate your accomplishments in the
successful growth of our retail business and would like to recognize your
contributions, as well as ensuring a successful transition of your
responsibilities and the responsibilities of your leadership team.


I would like to make certain we have the right talent in place to succeed you at
the time of your retirement, and that we give the successor adequate time to
work with you before fully assuming the responsibilities of your position. I
also want to ensure we have strong successors for the other members of the
Country Operations leadership team.


In exchange for the completion of the succession plan outlined below, CHS will
pay you an incentive equal to one year’s base salary. This succession planning
incentive is being offered in exchange for the following:


•
Successful fulfillment of your duties and responsibilities from now through
future retirement date



•
The effective training and development of strong successors to your leadership
team as your leadership team plans their individual retirements



•
An efficient and effective transition of your responsibilities at the time of
your retirement to successor candidate.



I know you will work to ensure we have strong leadership in place who will
assume such responsibilities when needed. Thank you again for your teamwork and
continued dedication to CHS.


Sincerely,


/s/ Carl M. Casale


Carl M. Casale




